DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment filed on 4/6/2022 has been entered. Claims 1-19 and 21 have been canceled.  Claims 20 and 22-33 remain for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim 20 is rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Ochi et al. (Ochi et al. – 2009/0040734; herein after referred to as “Ochi”).
Regarding claim 20, Ochi discloses a device comprising: 
a first layer including a first area, at least a portion of said first area including a first component, and a second area, and 
a second layer including a first electrically non-conductive area, at least a portion of said first electrically non- conductive area aligned with said first component, and a third area aligned with said second area; and a battery in said second area and said third area (Ochi; figure 10; par. 0005, 0006, 0007; IC chip 3, battery 5, first layer 1, second layer 6, first, second and third areas, and the first electrically non-conductive area  as shown in the figure below).


    PNG
    media_image1.png
    797
    556
    media_image1.png
    Greyscale


					Allowable Subject Matter
Claims 32-33 are allowed.

Claims 22-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose: 
i. the device of claim 20, further comprising an intermediate layer disposed between said first layer and said second layer (claim 22).  
ii. the device of claim 20, wherein said first electrically non-conductive area includes an absence of any material (claim 23).  
iii. the device of claim 20, wherein said first electrically non-conductive area includes one or more cutouts (claim 24).  
iv. the device of claim 20, wherein said at least a portion of said first electrically non-conductive area includes one or more cutouts, and said one or more cutouts are aligned with said first component (claim 25).  
v. the device of claim 20, wherein said at least a portion of said first electrically non-conductive area includes a substrate without metallization (claim 26).  
vi. the device of claim 20, wherein said first electrically non-conductive area includes a polyimide sheet (claim 27).  
vii. the device of claim 20, wherein at least one of said first area, said second area, and said third area include one or more additional components (claim 28).  
viii. the device of claim 20, wherein said first component is a magnetic stripe communication device (claim 29).  
ix. the device of claim 20, wherein said first layer and said second layer each independently comprise one or more sublayers (claim 30).  
x. the device of claim 20, further comprising: an intermediate layer disposed between said first layer and said second layer, wherein said first layer, said second layer, and said intermediate layer each independently comprise one or more sublayers (claim 31).

Response to Arguments
Applicant’s arguments with respect to claim 20 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 22-31 have been objected to for depending on rejected claim 20. Claims 32-33 have been 
allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2887